DETAILED ACTION
This office action is in response to the amendment filed on 09/30/2022. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16334545, filed on 03/19/2019.
Response to Amendment
The amendment filed on 09/30/2022 has been entered. Claims 1, 3 – 7, 9 – 13, 15 - 18 remain pending in the application. Applicant’s amendment to the claims and specification have overcome each and every objections previously set forth in the Non-Final Office Action mailed on 07/01/2022. Previous 112(b) rejection and 101 rejection have been withdrawn in view of Applicant’s amendment.
Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claim 1 has been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3 – 7, 9 – 13, 15 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harel, Jean Claude (Publication No. US 20100245582 A1; hereafter Harel). 
Regarding to claim 1, Harel teaches A drive recorder to be mounted on a vehicle ([Par. 0171], “the surveillance device 710 includes amounting slot (e.g., the mounting slot 323 in the example of FIG. 3A) for mounting in or on a mobile unit (e.g. vehicle 702).”), the drive recorder comprising: 
a communication interface configured to perform data communication via a network; ([Par. 0068], “the network interface 202 can be a networking device that enables the surveillance device 210 to mediate data in a network with an entity that is external to the host server, through any known and/or convenient communications protocol supported by the host and the external entity.”)
a memory configured to store instructions; ([Par. 0296], “machine-readable medium”) and 
a processor configured to execute the instructions to: 
acquire acceleration data of the vehicle; ([Par. 0134], “the surveillance device 210 includes an accelerometer 224. The accelerometer (e.g., a three-axis accelerometer) can be coupled to the motion sensor 222. In some embodiments, the accelerometer is used in lieu of the motion sensor 222. The accelerometer 224 can be used to detect movement, speed, velocity, and/or acceleration of the surveillance device 210. Upon detection of movement or speed/acceleration that exceeds a threshold or falls within a set range”)
receive a condition concerning a change in acceleration of the vehicle via the communication interface; ([Par. 0257], “upon detection of occurrence of the triggering event. Note that the triggering events may be different for different applications but can include a shock, an above threshold acceleration or speed of the vehicle, and/or a crash.”)  
determine whether or not the acceleration data satisfies the condition; ([Par. 0257], “upon detection of occurrence of the triggering event. Note that the triggering events may be different for different applications but can include a shock, an above threshold acceleration or speed of the vehicle, and/or a crash.”)  
in a case that the acceleration data satisfies the condition, start recording video at a first quality; ([Par. 0253], “the second video recording of the surrounding environment and events occurring after the triggering event is captured at a second resolution that is higher than the first resolution. In process 1210, the second video recording is stored in the storage unit at the second resolution.” This is interpreted as a triggering event is detected when the acceleration is exceeding a threshold. Once the triggering event occurred, the device capture video of surrounding with higher resolution.)
in a case that the acceleration data does not satisfy the condition, record video at a second quality; ([Par. 0251], “a first video recording of surrounding environment and events occurring therein are continuously captured at a first resolution. In process 1204, the video recording is stored in a storage unit at the first resolution.” Wherein the “first solution” indicates a lower resolution of captured video and it reads on the “second quality”. This is interpreted as when there is no triggering event (acceleration is not exceeding a threshold), the device captures video of surrounding with lower resolution.) and 
transmit the recorded video via the communication interface. ([Par. 0253], “the second video recording can be sent at the second resolution as a file over the network. The video recording can be sent as a file upon receipt of a request by a user via the host server or another user device to download the recording as file.”)


Regarding to claim 3, Harel teaches the device of claim 1.
Harel further teaches wherein the condition includes an acceleration reference value, ([Par. 0257], “upon detection of occurrence of the triggering event. Note that the triggering events may be different for different applications but can include a shock, an above threshold acceleration or speed of the vehicle, and/or a crash.” Wherein the “threshold acceleration” reads on the “acceleration reference value”)  and 
the determination of whether or not the acceleration data satisfies the condition includes determining whether an increase in the acceleration data is detected based on the acceleration reference value. ([Par. 0257], “upon detection of occurrence of the triggering event. Note that the triggering events may be different for different applications but can include a shock, an above threshold acceleration or speed of the vehicle, and/or a crash.” This is interpreted as the triggering event is detected when the acceleration exceeds the threshold acceleration. When the condition is satisfied (triggering event occurred), the device captures video of surround with higher resolution.)

Regarding to claim 4, Harel teaches the device of claim 1.
Haral further teaches comprising a camera that records the video; ([Par. 0071], “the capturing unit 204 includes at least one camera sensor or at least one imaging device including but not limited to, cameras, camera sensors”)

Regarding to claim 5, Harel teaches the device of claim 4.
Harel further teaches wherein the recorded video at the first quality is a video with a first frame rate, ([Par. 0253], “the second video recording of the surrounding environment and events occurring after the triggering event is captured at a second resolution that is higher than the first resolution. In process 1210, the second video recording is stored in the storage unit at the second resolution.” Wherein the “second resolution” reads on the “first quality”)  and 
the recorded video at the second quality is a video with a second frame rate different from the first frame rate. ([Par. 0253], “the second video recording of the surrounding environment and events occurring after the triggering event is captured at a second resolution that is higher than the first resolution. In process 1210, the second video recording is stored in the storage unit at the second resolution.” Wherein the “second resolution” reads on the “first quality” and the “first resolution” reads on the “second quality”.)  

Regarding to claim 6, Harel teaches the device of claim 1.
Harel further teaches wherein the second frame rate is lower than the first frame rate. ([Par. 0253], “the second video recording of the surrounding environment and events occurring after the triggering event is captured at a second resolution that is higher than the first resolution. In process 1210, the second video recording is stored in the storage unit at the second resolution.” Wherein the “second resolution” reads on the “first quality” and the “first resolution” reads on the “second quality”.)  

Claims 7, 9 – 12 recite a method that have substantially similar scope as claims 1, 3 – 6 respectively, thus being rejected under 102 rejection for the same basis as described in claims 1, 3 – 6 above. 
Claims 13, 15 – 18 recite a non-transitory computer readable medium that have substantially similar scope as claims 1, 3 – 6 respectively, thus being rejected under 102 rejection for the same basis as claims 1, 3 – 6  above.
	

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        


/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668